Title: To George Washington from William Jackson, 8 January 1783
From: Jackson, William
To: Washington, George


                        
                            Sir,
                            War. Office January 8th 1783
                        
                        I do myself the honor to transmit to Your Excellency a resolve of Congress which promotes the Colonels
                            Greaton, Putnam, and Dayton to the rank of Brigadiers—and I beg leave to request Your Excellency’s care of their
                            commissions, which are enclosed. I have the honor to be, with the most perfect respect and esteem Your Excellency’s
                            obedient, humble servant
                        
                            W. Jackson
                            Assistant Secy at War
                        
                    